                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


KEVIN LAWHORN,                                  )
                                                )
        Plaintiff,                              )
                                                )          NO. 3:20-cv-00201
v.                                              )          JUDGE RICHARDSON
                                                )
BUY BUY BABY, INC.,                             )
                                                )
        Defendant.                              )

                                             ORDER

       For the reasons discussed in the accompanying memorandum opinion, the Court adopts

and approves the Magistrate Judge’s Report and Recommendation. (Doc. No. 21). Therefore, this

case is DISMISSED with prejudice. The pending Motion for Hearing and New Address (Doc. No.

19) is DENIED as MOOT.

       The Clerk is directed to close the file. This Order constitutes a final judgment in accordance

with Fed. R. Civ. P. 58.

       IT IS SO ORDERED.



                                                      ________________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




     Case 3:20-cv-00201 Document 25 Filed 03/19/21 Page 1 of 1 PageID #: 81
